Title: Thomas Brand Hollis to Abigail Adams, 4 December 1787
From: Hollis, Thomas Brand
To: Adams, Abigail


        
          The Hide Decem 4th. 1787.
          my Dear madam
        
        you put too much value on trifles which are only small marks of real regard & affection to you & yours.
        I have always conceived it to be more difficult to give than receive. as the sense of obligation sets heavy on minds inflated with riches or pride & not capable of enlarged ideas or of the pleasing sensations which arise from mutual gifts & good offices abstracted from their intrinsick value. as riches are only fortuitous, hard and deplorable indeed would be the fate of the possessors of them if they were only permitted to indulge their own personal gratification. but I am secure you will receive with the same sentiment with which things are presented and at the same time partake of & contribute to the pleasing sensations.
        The pamphlets you will please to keep till I have the pleasure of seeing you in town.
        The prospects are dismal but just & truly delineated I fear will now do us little good.— all parties were inclined for war for the reasons there assigned private interest.
        not one patriot in the house or without, to justify the —— —— inteference in the Dutch government by proposing to give them a free & equal Commonwealth in which the people should have part. at present having no share & of course no Country. from such a government justly balanced no state in Europe would have had any apprenhension of them, nor would have dared the attempt to have subjugated them.
        This would have returned the benefit they conferred upon us & have been worthy of England in her better days. but these are scenes too grand—
        
          and tho they shine in youth’s ingenuous view,
          the sober gainful arts of modern days
          to such romantick thoughts have bid a long Adieu.
        
        I was with you in spirit on friday but could not personally attend.— my compliments of health & spirits to Mr Adam & Mr Smith & shall be exceeding glad to see them here & happy they think of it. I hope the Col’s health will not prevent but I must beg two nights—that we may have one walk the next day— monday is the only day I am engaged from home. the beds well aired by Mrs Jebb & Dr Disney & shall be repeated when known when they come. I wished to have been in town to attend upon our college this day to hear some orations but it was impossible. my compliment to Mrs Smith I am Dear Madam with great truth / your obliged & affect Friend
        T. Brand Hollis.
      